The plaintiff's rights are not affected by the insolvency proceedings in Vermont. Perley v. Mason, 64 N.H. 6; Carbee v. Mason, 64 N.H. 10, and cases cited.
The conveyance of the land and bank stock to the defendant was absolute in terms, but was in fact a mere security. Watkins, upon payment of the mortgage debt was entitled to a reconveyance. This is a secret trust, and fraudulent in law, though no fraud was in fact intended. Stratton v. Putney, 63 N.H. 577, and cases cited.
Decree for the plaintiff.
ALLEN, J., did not sit: the others concurred.